tcmemo_2008_257 united_states tax_court david cavazos petitioner v commissioner of internal revenue respondent docket no 28664-07l filed date p filed a federal_income_tax return reporting tax due for the year but did not fully pay the liability in p submitted to r an offer-in- compromise oic as to hi sec_2002 liability which r rejected because p had not complied with all return- filing_requirements r issued a notice_of_intent_to_levy and p requested a hearing under sec_6330 during the hearing p conceded that he was not current with all his filing_requirements p also failed to propose any collection alternatives other than his previously rejected oic or to provide r with requested financial information r’s appeals officer issued to p a final notice_of_determination in which she determined that a levy was appropriate p appealed that determination to this court r moved for summary_judgment and p opposed r’s motion held r’s motion for summary_judgment will be granted r’s appeals officer did not abuse her discretion in sustaining the levy when p failed to submit requested financial information p proposed no other collection alternatives and p was noncompliant with return-filing obligations frederick j o’laughlin for petitioner g chad barton for respondent memorandum opinion gustafson judge this case is an appeal by petitioner david cavazos pursuant to sec_6330 from the determination by an appeals officer of the internal_revenue_service irs to uphold the irs’s proposed use of a levy to collect mr cavazos’s unpaid federal_income_tax liability for the case is before us on a motion for summary_judgment filed by the respondent under rule background there is no dispute as to the following facts for the year mr cavazos filed a form_1040 u s individual_income_tax_return on which he reported that he was liable for dollar_figure in tax but he did not fully pay that self- reported liability on date mr cavazos submitted except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure mr cavazos did remit dollar_figure with his return however mr cavazos’s failure to pay the tax_liability in full resulted continued to the irs an offer-in-compromise oic proposing to compromise his income_tax_liability for however the irs rejected that offer no later than date because of mr cavazos’s noncompliance with return-filing requirements on date the irs sent to mr cavazos pursuant to sec_6330 a notice_of_intent_to_levy and notice of your right to a hearing regarding unpaid taxes for pursuant to sec_6330 mr cavazos timely requested a hearing by sending to the irs on date a form request for a collection_due_process cdp or equivalent_hearing in his request for a hearing mr cavazos stated that a levy would cause him extreme hardship and that he had already submitted an oic regarding the liability on date an irs appeals resolution specialist sent mr cavazos a letter enclosing a blank form 433-a collection information statement for wage earners and self-employed continued in penalties and interest being added to his account at the time the irs issued the notice_of_intent_to_levy and notice of your right to a hearing mr cavazos’s outstanding liability for was dollar_figure 3there is no dispute that the irs rejected the date oic but the record bears some discrepancy about the date of that rejection a transcript shows rejection on date notes from the case activity log of the hearing officer show that the oic was returned and the attachment to the notice_of_determination states that the oic was returned emphasis added however the discrepancy is immaterial for present purposes since the relevant fact is that the oic was no longer pending at the time of the cdp hearing individuals and requesting that the form 433-a and all supporting documents be submitted to the irs by date to describe mr cavazos’s financial situation mr cavazos did not complete and submit the form 433-a by that deadline on date an irs settlement officer sent mr cavazos a letter acknowledging the receipt of mr cavazos’s request for a cdp hearing and advising mr cavazos that-- for me the settlement officer to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed the required items that were then listed in the june letter included a completed collection information statement form 433-a for individuals and or form 433-b for businesses 4the request was consistent with agency procedure in a sec_6330 hearing taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs furthermore an appeals officer may not consider a collection alternative unless the taxpayer has provided adequate financial information such as a current form 433-a see revproc_2003_71 sec_4 2003_2_cb_517 see also internal_revenue_manual irm pt date 5see sec_301_6330-1 q a-d8 proced admin regs the irs does not consider offers in compromise from taxpayers who have not filed required returns or have not made certain required deposits of tax see also irm pts date likewise a taxpayer must be in compliance with all filing and paying requirements before an installment_agreement can be considered see 129_tc_107 irm pts e d date on date mr cavazos requested that his collection review initially assigned to the memphis campus appeals_office be transferred to a local appeals_office for a face-to-face cdp hearing so the irs transferred the case to the oklahoma city appeals_office on date the irs settlement officer sent mr cavazos a letter acknowledging the receipt by the oklahoma city appeals_office of mr cavazos’s request for a cdp hearing in that letter the irs scheduled mr cavazos’s hearing and for a third time requested that mr cavazos provide financial information and submit his past-due returns for me the settlement officer to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed a completed and verifiable collection information statement form 433-a for individuals and or form 433-b for business-d c masonry llc proof of estimated_tax payments for the period current taxes will continue to be a recurring problem as long as you fail to make required estimate d payments in the year you did pay dollar_figure there is still however no return yet filed for appeals cannot assist you until you become compliant therefore prior to the cdp hearing i will require you to provide proof that you are current with all filing and paying the irs’s settlement officer conducted a telephone hearing with mr cavazos’s counsel on date during the hearing mr cavazos’s counsel acknowledged that mr cavazos was not current with his return filing_requirements neither before the hearing nor at the hearing did mr cavazos or his counsel provide the settlement officer with the form 433-a or other documentation requested in the irs’s letters of june june and date furthermore neither mr cavazos nor his counsel proposed any collection alternatives at the hearing as noted above more than two years earlier--on date--mr cavazos had submitted an oic to the irs relating to his income_tax_liability for but the irs had rejected that oic no later than date ie before the irs issued its notice_of_intent_to_levy and before mr cavazos submitted his request for a cdp hearing that particular collection alternative proposal had therefore been disposed of before the commencement of mr cavazos’s collection proceeding and at the time of his hearing mr cavazos therefore had no outstanding requests for any collection alternative for the appeals officer to consider on date the appeals_office issued to mr cavazos a notice_of_determination concerning collection action s under sec_6320 and or sustaining the levy action as the least intrusive collection alternative the notice reflected that the appeals_office had obtain ed verification that the requirements of any applicable law or administrative procedure ha d been met as required by sec_6330 and reported that the appeals_office had determined that the levy was appropriate the attachment to the notice_of_determination stated inter alia sec_6330 collection_due_process_hearing your poa ie your representative with a power_of_attorney requested the cdp hearing to be rescheduled for the request was granted however you were to provide the requested documents as set forth in the cdp hearing letter sent to you and your poa dated nothing has been received the cdp hearing was held with your poa via telephone he indicates you are not current with filing required tax reports form_1040 and you also have not provided the necessary documents to make a viable collection alternative thus the proposed levy action is deemed no more intrusive than necessary collection alternatives there were no collection alternatives proposed during the cdp hearing process other issues raised no relevant issues were raised during the cdp hearing process on date mr cavazos petitioned the tax_court seeking review pursuant to sec_6330 of the irs’s 6mr cavazos has not disputed that the verification required by sec_6330 was obtained nor that the preconditions for a levy see sec_6331 d had been satisfied an irs transcript in the hearing record shows that the irs had assessed mr cavazos’s self-reported liability pursuant to sec_6201 and within the time prescribed by sec_6501 and that the irs had made notice_and_demand pursuant to sec_6303 that mr cavazos pay the liability the notice_of_intent_to_levy and notice of your right to a hearing that the irs issued to mr cavazos on date fulfilled the requirements of sec_6330 and sec_6331 determination at the time he filed his petition mr cavazos resided in oklahoma in his petition mr cavazos assigns as error in the determination the findings that a levy is appropriate and b that the proposed levy is no more intrusive than necessary on date the irs filed a motion for summary_judgment contending that the determination did not constitute an abuse_of_discretion by the irs on date mr cavazos filed his response discussion where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the party moving for summary_judgment here the irs bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment here mr cavazos 85_tc_812 79_tc_340 the instant case can be resolved on the basis of the undisputed facts if a taxpayer fails to pay any federal_income_tax liability within days of notice_and_demand the secretary is authorized to collect the tax by levy on the person’s property sec_6331 however congress has added certain provisions to the code in chapter subchapter_d part i as due process for collections and those provisions must be complied with before the irs can proceed with a levy before a levy the taxpayer must be notified of the right to an administrative hearing before the appeals_office of the irs sec_6330 and b at that hearing the taxpayer may generally raise relevant issues relating to the unpaid tax or the proposed levy including offers of collection alternatives which may include among other things an installment_agreement or an oic sec_6330 the appeals officer must then make a determination whether the proposed levy action may proceed the appeals officer is required to take into consideration verification from the secretary that the requirements of any applicable law and administrative procedure have been met see sec_6330 citing sec_6330 relevant issues 7the legislative_history of this provision explains that the irs is required to verify that all statutory regulatory and administrative requirements for the proposed collection action have been met h conf rept pincite continued raised by the taxpayer see sec_6330 citing sec_6330 and whether the proposed levy appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action see sec_6330 if the appeals_office then issues a notice_of_determination upholding the continued 1998_3_cb_747 emphasis added see green-thapedi v commissioner 126_tc_1 in the case of a levy to collect self-reported income_tax_liability the basic requirements see sec_6331 d for which the appeals officer must obtain verification are the irs’s timely assessment of the liability sec_6201 sec_6501 the giving to the taxpayer of notice_and_demand for payment of the liability sec_6303 and the giving to the taxpayer of notice of intention to levy and of the taxpayer’s right to a hearing sec_6330 and sec_6331 see 126_tc_237 holding the verification requirement to be met where the appeals officer had secured formal or informal transcripts showing both that the taxes were properly assessed and that the taxpayer had been notified of those assessments through issuance of notices of balance due revd on other grounds 514_f3d_1119 10th cir as noted supra note those requirements were verified in this instance 8under sec_6330 a taxpayer may raise collection issues under subsection c a and may under certain circumstances challenge the underlying tax_liability under subsection c b where the underlying tax_liability is properly at issue in a sec_6330 hearing the court will review the matter de novo 115_tc_35 however where the underlying liability is not at issue we review the appeals officer’s determinations regarding the collection action for an abuse_of_discretion 114_tc_176 mr cavazos has not challenged his underlying liability accordingly we review the irs’s determination for abuse_of_discretion that is whether the determinations were arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_604 proposed levy the taxpayer may appeal the determination to this court within days see sec_6330 as mr cavazos has done in his petition mr cavazos disputes the determination that a levy is an appropriate action to collect his income_tax penalties and interest owing for but his position is without merit the appeals officer acted reasonably in rejecting collection alternatives and determining instead that the levy was appropriate for the reasons recounted in the attachment to the determination and addressed here first the appeals officer’s determination was reasonable in view of mr cavazos’s repeated failure to provide requested financial information especially the form 433-a it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 roman v commissioner tcmemo_2004_20 in doing so the appeals officer followed the requirements of the regulations and revproc_2003_71 2003_2_cb_517 see supra note second the appeals officer’s determination was reasonable in view of mr cavazos’s failure to raise during the collection hearing any relevant issues or appropriate defenses pertaining to the proposed collection action and his failure to offer any collection alternatives for the appeals officer to consider it is not an abuse_of_discretion for an appeals officer to sustain a levy and not consider any collection alternatives when the taxpayer has proposed none 124_tc_69 third the appeals officer’s determination was reasonable in view of mr cavazos’s failure_to_file his income_tax return for mr cavazos had been advised that his return was overdue yet he never fulfilled this obligation it is not an abuse_of_discretion for an appeals officer to reject an oic on the ground that the taxpayer has a history of noncompliance with the tax laws or is noncompliant with current tax obligations 129_tc_107 in doing so the appeals officer followed the requirements of the regulations see supra note in response to the irs’s motion mr cavazos answers that the appeals officer’s determination constitutes an abuse_of_discretion because while r espondent has requested that 9as stated supra note the record shows that the only oic mr cavazos submitted in date had been rejected before the hearing commenced at one point during the hearing mr cavazos’s counsel appears to have suggested that he never received from the irs a response to that oic perhaps suggesting that the date oic might still have been pending in but mr cavazos did not raise this contention in his response to the motion for summary_judgment and we consider that if he ever did maintain this position he has abandoned it petitioner be current with all filing and paying requirement petitioner was not provided with notice of what respondent required for compliance in other words though appeals did advise mr cavazos that in order for appeals to consider any collection alternatives mr cavazos needed to be current with all filing and paying requirements there was nonetheless an abuse_of_discretion mr cavazos contends because the appeals officer did not advise mr cavazos on precisely how to become compliant specifically mr cavazos contends that the irs’s request is arbitrary when respondent’s requirements are not detailed so as to give petitioner notice of what is required by petitioner to become compliant we decline to hold--as petitioner’s argument would require-- that a sec_6330 hearing officer is obliged to remind every taxpayer that each year on april an income_tax return is due as a general_rule taxpayers are charged with knowledge of the law 99_tc_202 at issue here is not an esoteric requirement but the annual filing of form_1040 a taxpayer need not be an expert in tax law to know that tax returns must be filed and that taxes must be paid when they are due 469_us_241 consequently it was not the appeals officer’s responsibility to remind mr cavazos of the most basic tax obligation in fact however mr cavazos was given such explicit reminders in the letters of both june and date the irs expressly warned mr cavazos that before appeals could consider any collection alternatives mr cavazos needed to file all required federal tax returns furthermore in the letter of date the irs advised mr cavazos that the agency’s records showed that there was no return yet filed for there is also no es tax paid for and that mr cavazos still owe s for other non-cdp tax periods ie periods other than the irs further advised mr cavazos that before a collection alternative could be considered he would have to provide proof that he was current with all filing and paying requirements delineated above it cannot be seriously maintained that these instructions were not detailed so as to give petitioner notice of what is required by petitioner to become compliant as petitioner suggests rather the irs’s date letter clearly listed the specifics of mr cavazos’s noncompliance the irs’s request that mr cavazos provide proof of compliance in these areas before the agency would consider collection alternatives was hardly arbitrary we conclude that there is no genuine issue of material fact requiring a trial in this case and we hold that respondent is entitled to the entry of a decision sustaining the determination and proposed levy as a matter of law to reflect the foregoing an appropriate order and decision will be entered
